Exhibit 10.4

 

EXECUTION COPY

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2006-3

 

$100,000,000 5.37% MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-1
$228,000,000 5.42% MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-2
$264,000,000 5.24% MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-3
$160,000,000 5.22% MOTORCYCLE CONTRACT BACKED NOTES, CLASS A-4
$48,000,000 5.43% MOTORCYCLE CONTRACT BACKED NOTES, CLASS B

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

Trust Depositor

 

HARLEY-DAVIDSON CREDIT CORP.
Seller and Servicer

 

UNDERWRITING AGREEMENT

 

August 17, 2006

 

Citigroup Global Markets Inc.
Wachovia Capital Markets, LLC
ABN AMRO Incorporated
BNP Paribas Securities Corp.
J.P. Morgan Securities Inc.
c/o Citigroup Global Markets Inc.
390 Greenwich Street
New York, New York 10013

 

Ladies and Gentlemen:

 

Harley-Davidson Customer Funding Corp., a Nevada corporation (the “Trust
Depositor”) and a wholly-owned subsidiary of Harley-Davidson Credit Corp., a
Nevada corporation (“Harley-Davidson”), proposes to cause Harley-Davidson
Motorcycle Trust 2006-3 (the “Trust”) to issue and sell to you (the
“Underwriters”) $100,000,000 principal amount of its 5.37% Motorcycle Contract
Backed Notes, Class A-1 (the “Class A-1 Notes”), $228,000,000 principal amount
of its 5.42% Motorcycle Contract Backed Notes, Class A-2 (the “Class A-2
Notes”), $264,000,000 principal amount of its 5.24% Motorcycle Contract Backed
Notes, Class A-3 (the “Class A-3 Notes”), $160,000,000 principal amount of its
5.22% Motorcycle Contract Backed Notes, Class A-4 (the “Class A-4 Notes” and,
together with the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes,
the “Class A Notes”) and $48,000,000 principal amount of its 5.43% Motorcycle
Contract Backed Notes, Class B (the “Class B Notes” and, together with the Class
A Notes, the “Notes”). The assets of the Trust will include a pool of motorcycle
conditional sales contracts (the “Initial Contracts”) relating to motorcycles
manufactured by one or more subsidiaries of Harley-Davidson, Inc. (including
Buell Motorcycle Company, LLC (“Buell”), a wholly-owned subsidiary of
Harley-Davidson, Inc.), and certain other motorcycle

 

--------------------------------------------------------------------------------


 

manufacturers, certain monies received thereon after August 14, 2006 (the
“Initial Cutoff Date”), all insurance proceeds and liquidation proceeds with
respect thereto, security interests in the motorcycles financed thereby, the
related Initial Contracts files, the Trust Accounts, proceeds of the foregoing,
certain rights with respect to funds on deposit from time to time in the Reserve
Fund, the Pre-Funding Account, the Interest Reserve Account and certain other
property. The Initial Contracts will be serviced for the Trust by
Harley-Davidson. The Notes will be issued pursuant to the Indenture to be dated
as of August 1, 2006 (as amended and supplemented from time to time, the
“Indenture”) between the Trust and The Bank of New York Trust Company, N.A., as
indenture trustee (the “Indenture Trustee”). The Notes will be secured by the
assets of the Trust pursuant to the Indenture. The Notes are hereinafter
referred to as the “Offered Securities”.

 

A certificate (the “Certificate”) will be issued pursuant to a Trust Agreement
dated as of August 1, 2006 (as amended and supplemented from time to time, the
“Trust Agreement”), between the Trust Depositor and Wilmington Trust Company, as
owner trustee (the “Owner Trustee”). The Certificate will be retained by the
Trust Depositor and will not be offered pursuant to the Preliminary Prospectus
(as defined herein) or the Prospectus (as defined herein).

 

The Trust will acquire the Initial Contracts from the Trust Depositor pursuant
to a Sale and Servicing Agreement to be dated as of August 1, 2006 (as amended
and supplemented from time to time, the “Sale and Servicing Agreement”), among
the Trust, the Trust Depositor, Harley-Davidson, as servicer, and The Bank of
New York Trust Company, N.A., as Indenture Trustee. Harley-Davidson will also
agree to perform certain administrative functions on behalf of the Trust
pursuant to an Administration Agreement to be dated as of August 1, 2006 (as
amended and supplemented from time to time, the “Administration Agreement”)
among Harley-Davidson, as administrator, the Trust and the Indenture Trustee.
The Trust Depositor will acquire the Initial Contracts from Harley-Davidson on
the Closing Date (as defined herein) pursuant to a Transfer and Sale Agreement
to be dated as of August 1, 2006 (as amended and supplemented from time to time,
the “Transfer and Sale Agreement”) among the Trust Depositor, as purchaser, and
Harley-Davidson, as seller. All of the assets conveyed to the Trust pursuant to
the Sale and Servicing Agreement are referred to herein as the “Trust Property”.
Capitalized terms that are used and not otherwise defined herein shall have the
respective meanings assigned thereto in the Sale and Servicing Agreement.

 

On the Closing Date, $254,586,195.07 will be deposited in the Pre-Funding
Account. It is intended that additional motorcycle conditional sales contracts,
including all rights to receive payments thereon after their related Subsequent
Cutoff Dates and security interests in the Harley-Davidson, Inc., Buell and
certain other manufacturers’ motorcycles financed thereby (such contracts,
together with all such rights and interests, the “Subsequent Contracts” and,
together with the Initial Contracts, the “Contracts”), will be purchased by the
Trust Depositor from Harley-Davidson pursuant to one or more related Subsequent
Purchase Agreements and further transferred and assigned by the Trust Depositor
to the Trust and pledged by the Trust to the Indenture Trustee pursuant to one
or more related Subsequent Transfer Agreements from funds on deposit in the
Pre-Funding Account from time to time on or before the date which is 90 days
from and including the Closing Date.

 

2

--------------------------------------------------------------------------------


 

In connection with the sale of the Offered Securities, the Trust Depositor and
Harley-Davidson will prepare a Prospectus Supplement to be dated August 17, 2006
which will supplement the Base Prospectus dated as of August 16, 2006. The
Prospectus sets forth certain information concerning the Trust Depositor,
Harley-Davidson, the Trust and the Offered Securities. The Trust Depositor and
Harley-Davidson hereby confirm that they have authorized the use of the
Prospectus, and any amendment or supplement thereto, in connection with the
offer and sale of the Offered Securities by the Underwriters. Unless stated to
the contrary, all references herein to the Prospectus are to the Prospectus as
defined herein and are not meant to include any amendment or supplement thereto.

 

At or prior to the time when sales to purchasers of the Offered Securities were
first made to investors by the Underwriters, which was approximately 2:00 p.m.
on August 17, 2006 (the “Time of Sale”), the Trust Depositor and Harley-Davidson
had prepared the following information (collectively, the “Time of Sale
Information”): the preliminary prospectus supplement dated August 16, 2006 (the
“Preliminary Prospectus Supplement”) to the base prospectus dated August 16,
2006 (the “Preliminary Base Prospectus”) (together, along with information
referred to under the caption “Appendix A—Static Pool Information” therein
regardless of whether it is deemed a part of the Registration Statement or
Prospectus, the “Preliminary Prospectus”). If, subsequent to the Time of Sale
and prior to the Closing Date, such information included an untrue statement of
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and as a result investors in the Offered Securities may
terminate their prior “Contracts of Sale” (within the meaning of Rule 159 under
the Securities Act of 1933, as amended (the “Act”)) for any Offered Securities
and the Underwriters enter into new Contracts of Sale with investors in the
Offered Securities, then “Time of Sale Information” will refer to the
information conveyed to investors at the time of entry into the first such new
Contract of Sale, in an amended Preliminary Prospectus approved by the Trust
Depositor, Harley-Davidson and the Underwriters that corrects such material
misstatements or omissions (a “Corrected Prospectus”) and “Time of Sale” will
refer to the time and date on which such new Contracts of Sale were entered
into.

 

1.             Representations and Warranties of Harley-Davidson and the Trust
Depositor. Harley-Davidson and the Trust Depositor jointly and severally
represent and warrant to each Underwriter as set forth below in this Section 1:

 

(a)           A registration statement on Form S-3 (No. 333-124935) relating to
asset backed notes, including the Offered Securities, has been filed by
Depositor with the Securities and Exchange Commission (the “Commission”) and has
become effective within the three years prior to the Closing Date, has been
amended by various post-effective amendments, the last of which is
Post-Effective Amendment No. 2 that became effective on April 13, 2006, and is
still effective as of the date hereof under the Act.

 

The Trust Depositor proposes to file with the Commission pursuant to Rule 424(b)
of the rules and regulations of the Commission under the Act (the “Rules and
Regulations”) a prospectus supplement dated August 17, 2006 (together with
information referred to under the caption “Appendix A – Static Pool Information”

 

3

--------------------------------------------------------------------------------


 

therein regardless of whether it is deemed a part of the Registration Statement
or Prospectus, the “Prospectus Supplement”) to the prospectus dated August 16,
2006 (the “Base Prospectus”), relating to the Offered Securities and the method
of distribution thereof. Such registration statement, including exhibits
thereto, and such prospectus, as amended or supplemented to the date hereof, and
as further supplemented by the Prospectus Supplement, are hereinafter referred
to as the “Registration Statement” and the “Prospectus,” respectively. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall include, without limitation, any document filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Base Prospectus and
the Prospectus Supplement, as the case may be, deemed to be incorporated therein
pursuant to the Act.

 

The conditions to the use of a registration statement on Form S-3 under the Act
have been satisfied. The Trust Depositor has filed the Preliminary Prospectus
and it has done so within the applicable period of time required under the Act
and the Rules and Regulations.

 

(b)           The Registration Statement, at the time it became effective, any
post-effective amendment thereto, at the time it became effective, the
Preliminary Prospectus, as of its date, and the Prospectus, as of the date of
the Prospectus Supplement, complied and on the Closing Date will comply in all
material respects with the applicable requirements of the Act and the Rules and
Regulations and the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission thereunder.

 

The Registration Statement, as of the most recent effective date as to each part
of the Registration Statement and any amendment thereto pursuant to Rule
430B(f)(2) under the Act, did not include any untrue statement of a material
fact and did not omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

The Preliminary Prospectus, as of its date and as of the Time of Sale, did not
contain an untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

The Prospectus, as of the date of the Prospectus Supplement and as of the
Closing Date, does not and will not contain any untrue statement of a material
fact and did not and will not omit to state any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

The representations and warranties in the three preceding paragraphs do not
apply to (i) that part of the Registration Statement which shall constitute the
Statement of Eligibility and Qualification (Form T-1) of the Indenture Trustee
under the

 

4

--------------------------------------------------------------------------------


 

Trust Indenture Act or (ii) information contained in or omitted from the
Registration Statement, the Preliminary Prospectus or the Prospectus (or any
supplement thereto) in reliance upon and in conformity with information
furnished in writing to the Trust Depositor by any Underwriter through Citigroup
Global Markets Inc. specifically for use in connection with preparation of the
Registration Statement, the Preliminary Prospectus or the Prospectus (or any
supplement thereto), it being agreed that the only such information consists of
the statements in the second and third paragraphs (concerning initial offering
prices, concessions and reallowances) and in the fourth and fifth paragraphs
(concerning overallotment, stabilizing transactions and syndicate covering
transactions) under the heading “Underwriting” in the Preliminary Prospectus
Supplement and the Prospectus Supplement (such information, the “Underwriter
Information”).

 

The documents incorporated by reference in the Registration Statement, the
Preliminary Prospectus and the Prospectus, when they became effective under the
Act or were filed with the Commission under the Exchange Act, as the case may
be, conformed in all material respects to the requirements of the Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder; and any further documents so filed and incorporated by reference in
the Registration Statement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Act or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder.

 

Since the respective dates as of which information is given in the Preliminary
Prospectus there has not been any material adverse change, or any development
involving a prospective material adverse change, in or affecting the condition,
financial or otherwise, earnings, business or operations of the Trust Depositor
or Harley-Davidson, and their respective subsidiaries, taken as a whole, except
as set forth in the Preliminary Prospectus.

 

The Indenture has been qualified under the Trust Indenture Act.

 

(c)           The Time of Sale Information, at the Time of Sale, did not, and at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that neither the Trust Depositor nor Harley-Davidson makes any
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with the Underwriter Information. As of the Time
of Sale, the Trust Depositor was not and as of the Closing Date is not, an
“ineligible issuer,” as defined in Rule 405 under the Act.

 

(d)           [Reserved].

 

(e)           [Reserved].

 

5

--------------------------------------------------------------------------------


 

(f)            Neither the Trust Depositor nor the Trust is, and neither the
issuance and sale of the Offered Securities nor the activities of the Trust
pursuant to the Indenture or the Trust Agreement will cause the Trust Depositor
or the Trust to be, an “investment company” or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

(g)           This Agreement has been duly authorized, executed and delivered by
Harley-Davidson and the Trust Depositor.

 

(h)           None of Harley-Davidson, the Trust Depositor, any of their
Affiliates or anyone acting on behalf of Harley-Davidson, the Trust Depositor or
any of their Affiliates has taken any action that would require qualification of
the Trust Agreement under the Trust Indenture Act or registration of the Trust
Depositor under the Investment Company Act, nor will Harley-Davidson, the Trust
Depositor or any of their Affiliates act, nor have they authorized or will they
authorize any person to act, in such manner.

 

(i)            Neither the Trust Depositor nor Harley-Davidson is in violation
of any provision of any existing law or regulation or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan agreement,
note, lease or other instrument to which it is a party or by which it is bound
or to which any of its property is subject, which violations or defaults
separately or in the aggregate would have a material adverse effect on the Trust
Depositor, Harley-Davidson or the Trust.

 

(j)            Neither the issuance and sale of the Offered Securities, nor the
execution and delivery by the Trust Depositor or Harley-Davidson of this
Agreement, the Offered Securities, the Sale and Servicing Agreement, the
Transfer and Sale Agreement, the Trust Agreement, the Administration Agreement,
the Lockbox Agreement, each Subsequent Purchase Agreement, the Indenture or each
Subsequent Transfer Agreement, nor the incurrence by the Trust Depositor or
Harley-Davidson of the obligations herein and therein set forth, nor the
consummation of the transactions contemplated hereunder or thereunder, nor the
fulfillment of the terms hereof or thereof does or will (i) violate any existing
law or regulation, applicable to it or its properties or by which it or its
properties are or may be bound or affected, (ii) conflict with, or result in a
breach of, or constitute a default under, any material indenture, contract,
agreement, deed, lease, mortgage or instrument to which it is a party or by
which it or its properties are bound or (iii) result in the creation or
imposition of any lien upon any of its property or assets, except for those
encumbrances created under the Transfer and Sale Agreement, the Sale and
Servicing Agreement, the Trust Agreement, the Indenture, each Subsequent
Purchase Agreement or each Subsequent Transfer Agreement.

 

6

--------------------------------------------------------------------------------


 

(k)           All consents, approvals, authorizations, orders, filings,
registrations or qualifications of or with any court or any other governmental
agency, board, commission, authority, official or body required in connection
with the execution and delivery by the Trust Depositor and Harley-Davidson of
this Agreement, the Offered Securities, the Sale and Servicing Agreement, the
Transfer and Sale Agreement, the Trust Agreement, the Administration Agreement,
the Indenture, or the Lockbox Agreement, each Subsequent Purchase Agreement or
each Subsequent Transfer Agreement, or to the consummation of the transactions
contemplated hereunder and thereunder, or to the fulfillment of the terms hereof
and thereof, have been or will have been obtained on or before the Closing Date
(and on or before each Subsequent Transfer Date in the case of Subsequent
Contracts being transferred to the Trust).

 

(l)            All actions required to be taken by the Trust Depositor and
Harley-Davidson as a condition to the offer and sale of the Offered Securities
as described herein or the consummation of any of the transactions described in
the Preliminary Prospectus and the Prospectus have been or, prior to the Closing
Date (or each Subsequent Transfer Date in the case of Subsequent Contracts being
transferred to the Trust), will be taken.

 

(m)          The representations and warranties of each of the Trust Depositor
and Harley-Davidson in (or incorporated in) the Sale and Servicing Agreement,
the Transfer and Sale Agreement, the Trust Agreement, the Indenture, the
Administration Agreement, the Lockbox Agreement, each Subsequent Purchase
Agreement and each Subsequent Transfer Agreement and made in any Officer’s
Certificate of the Trust Depositor or Harley-Davidson delivered pursuant to the
Sale and Servicing Agreement, the Indenture, the Transfer and Sale Agreement,
each Subsequent Purchase Agreement and each Subsequent Transfer Agreement will
be true and correct at the time made and on and as of the Closing Date (and on
each Subsequent Transfer Date in the case of Subsequent Contracts being
transferred to the Trust) as if set forth herein.

 

(n)           The Initial Contracts conveyed to the Trust had aggregate
outstanding balances determined as of the Initial Cutoff Date in the amount set
forth in the Preliminary Prospectus and the Prospectus.

 

(o)           Each of the Trust Depositor and Harley-Davidson agrees it shall
not grant, assign, pledge or transfer to any Person a security interest in, or
any other right, title or interest in, the Contracts, except as provided in the
Sale and Servicing Agreement, the Trust Agreement, the Indenture, the Transfer
and Sale Agreement, each Subsequent Purchase Agreement and each Subsequent
Transfer Agreement and each agrees to take all action necessary in order to
maintain the security interest in the Contracts granted pursuant to the Sale and
Servicing Agreement, the Trust Agreement, the Indenture, the Transfer and Sale
Agreement, each Subsequent Purchase Agreement and each Subsequent Transfer
Agreement.

 

7

--------------------------------------------------------------------------------


 

(p)           There are no actions, proceedings or investigations pending, or to
the best knowledge of either the Trust Depositor or Harley-Davidson, threatened
against the Trust Depositor or Harley-Davidson before any court or before any
governmental authority of arbitration board or tribunal which, if adversely
determined, could materially and adversely affect, either in the individual or
in the aggregate, the financial position, business, operations or prospects of
the Trust Depositor or Harley-Davidson.

 

(q)           For Illinois income, franchise and excise tax purposes, under the
provisions of Illinois law as of the Closing Date, the Trust will not be
classified as an association taxable as a corporation.

 

(r)            Under generally accepted accounting principles, Harley-Davidson
will report its transfer of the Contracts to the Trust Depositor pursuant to the
Transfer and Sale Agreement as a sale of the Contracts.

 

2.             Representations and Warranties of the Underwriters. Each
Underwriter, severally and not jointly, represents and warrants to, and agrees
with, the Trust Depositor that:

 

(a)           In relation to the Offered Securities which have a maturity of one
year or more, during the period up to but excluding the date on which Directive
2003/71/EC is implemented in the United Kingdom (the “Implementation Date”), it
has not offered or sold and will not offer or sell any such Offered Securities
to persons in the United Kingdom except to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or agent) for the purposes of their businesses or otherwise in
circumstances which have not resulted and will not result in an offer to the
public in the United Kingdom within the meaning of the Public Offers of
Securities Regulations 1995, as amended.

 

(b)           It has only communicated or caused to be communicated and it will
only communicate or cause to be communicated any invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 of the United Kingdom (“FSMA”)) received by it in
connection with the issue or sale of any Offered Securities in circumstances in
which Section 21(1) of the FSMA does not apply to the Trust.

 

(c)           It has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to any Offered
Securities in, from or otherwise involving the United Kingdom.

 

3.             Purchase and Sale. Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Trust
Depositor agrees to cause the Trust to sell to each Underwriter, and each
Underwriter agrees, severally and not jointly, to purchase from the Trust, each
of the Offered Securities in the principal amounts and at the purchase prices
set forth opposite its name in Schedule I hereto.

 

8

--------------------------------------------------------------------------------


 

4.             Delivery and Payment. Delivery of and payment for the Offered
Securities shall be made at the office of Winston & Strawn LLP, 35 Wacker Drive,
Chicago, Illinois, at 10:00 A.M., Chicago time, on August 25, 2006, or such
later date (not later than September 8, 2006) as the Underwriters shall
designate, which date and time may be postponed by agreement among the
Underwriters and the Trust Depositor (such date and time of delivery and payment
for the Offered Securities being herein called the “Closing Date”).

 

Each class of the Offered Securities will be represented initially by one or
more definitive global certificates in registered form which will be deposited
by or on behalf of the Trust with The Depository Trust Company (“DTC”) or, on
DTC’s behalf, with DTC’s designated nominee or custodian and duly endorsed to
DTC or in blank by an effective endorsement. The Trust will transfer the Offered
Securities in book-entry form to the account of each Underwriter, against
payment by the Underwriters of the purchase price therefor by wire transfer
payable to the order of Harley-Davidson in federal (same day) funds (to such
account or accounts as Harley-Davidson shall designate), by causing DTC to
credit the Offered Securities to the account of each Underwriter at DTC.
Harley-Davidson will cause the global certificates referred to above to be made
available to the Underwriters for checking at least 24 hours prior to the
Closing Date at the office of DTC or its designated custodian.

 

5.             Offering by the Underwriters. It is understood that the several
Underwriters propose to offer the Offered Securities for sale to the public
(which may include selected dealers), as set forth in the Prospectus.

 

6.             Agreements. The Trust Depositor and Harley-Davidson, jointly and
severally, agree with the Underwriters that:

 

(a)           Prior to the termination of the offering of the Offered
Securities, the Trust Depositor will not file any amendment to the Registration
Statement or any amendment, supplement or revision to either the Preliminary
Prospectus or to the Prospectus, unless the Trust Depositor has furnished you a
copy for your review prior to such proposed filing or use, as the case may be,
and will not file or use any such document to which you shall reasonably object.
Subject to the foregoing sentence, the Trust Depositor will effect the filings
required under Rule 424(b) under the Act in the manner and within the time
period required by Rule 424(b) (without reliance on Rule 424(b)(8)), and will
provide evidence satisfactory to you of such timely filing.

 

(b)           During the period when a prospectus is required by the Act or the
Exchange Act to be delivered in connection with sales of the Offered Securities
(the “Prospectus Delivery Period”), Harley-Davidson will notify you promptly,
and confirm the notice in writing, of (i) the effectiveness of any
post-effective amendment to the Registration Statement or the filing of any
supplement or amendment to the Prospectus, (ii) the receipt of any comments from
the Commission, (iii) any request by the Commission for any amendment to the
Registration Statement or any amendment or supplement to the Prospectus or any
document incorporated by reference therein or otherwise deemed to be a part
thereof or for additional information, (iv) the issuance by the Commission of
any

 

9

--------------------------------------------------------------------------------


 

stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending the use of any Preliminary Prospectus, or of the
suspension of the qualification of the Offered Securities for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceedings for
any of such purposes and (v) the happening of any event which makes the
Registration Statement or the Prospectus contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading.
Harley-Davidson will make every reasonable effort to prevent the issuance of any
stop order and, if any stop order is issued, to obtain as soon as possible the
lifting thereof.

 

(c)           If during the Prospectus Delivery Period any event shall occur or
condition shall exist as a result of which it is necessary to amend the
Registration Statement or amend or supplement the Prospectus in order that the
Prospectus will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
shall be necessary during the Prospectus Delivery Period to amend the
Registration Statement or amend or supplement the Prospectus in order to comply
with the requirements of the Act or the Rules and Regulations, Harley-Davidson
will promptly notify you and will promptly prepare and file with the Commission,
subject to the review and approval provisions afforded to you described in
Section 6(a), such amendment or supplement as may be necessary to correct such
statement or omission or to make the Registration Statement, the Preliminary
Prospectus or the Prospectus comply with such requirements. Harley-Davidson will
use its best efforts to have such amendment or new registration statement
declared effective as soon as practicable, and Harley-Davidson will furnish to
the Underwriters, without charge, such number of copies of such amendment or
supplement as the Underwriters may reasonably request. Any such filing shall not
operate as a waiver or limitation of any right of any Underwriter hereunder.

 

(d)           Upon request, Harley-Davidson will deliver to the Underwriters and
counsel for the Underwriters, without charge, photocopies of the signed
Registration Statement at the time it originally became effective (the “Original
Registration Statement”) and of each amendment thereto (including exhibits filed
therewith) prior to the Closing Date. The copies of the Original Registration
Statement and each amendment thereto furnished to the Underwriters will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
system (“EDGAR”), except to the extent permitted by Regulation S-T under the
Act.

 

(e)           Prior to the availability of the Prospectus, Harley-Davidson will
deliver to the Underwriters, without charge, as many copies of the Preliminary
Prospectus as the Underwriters may reasonably request, and Harley-Davidson and
the Trust Depositor hereby consent to the use of such copies for purposes
permitted by the Act. Harley-Davidson will furnish to the Underwriters, without
charge, during

 

10

--------------------------------------------------------------------------------


 

the Prospectus Delivery Period, such number of copies of the Prospectus as the
Underwriters may reasonably request. The Prospectus and any amendments or
supplements thereto furnished to the Underwriters will be identical to any
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T under the Act.
Harley-Davidson will pay the expenses of printing or other production of all
documents relating to the offering.

 

(f)            The Trust Depositor will comply with the Act and the Rules and
Regulations, the Exchange Act and the rules and regulations thereunder and the
Trust Indenture Act and the rules and regulations thereunder so as to permit the
completion of the distribution of the Offered Securities as contemplated in this
Agreement, the Basic Documents, the Registration Statement and the Prospectus.

 

(g)           The Trust Depositor will arrange for the qualification of the
Offered Securities for sale by the Underwriters under the laws of such
jurisdictions as the Underwriters may designate and will maintain such
qualifications in effect so long as required for the sale of the Offered
Securities. The Trust Depositor will promptly advise the Underwriters of the
receipt by the Trust Depositor of any notification with respect to the
suspension of the qualification of the Offered Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(h)           The Trust Depositor and Harley-Davidson will cooperate with the
Underwriters and use their best efforts to permit the Offered Securities to be
eligible for clearance and settlement through DTC.

 

(i)            For a period from the date of this Agreement until the retirement
of the Offered Securities, the Servicer will deliver to you the monthly
servicing reports, the annual statements of compliance, annual assessments of
compliance with servicing criteria and accountants’ attestations in respect of
such assessments furnished to the Indenture Trustee or the Owner Trustee
pursuant to the Sale and Servicing Agreement, the Indenture, the Trust Agreement
or the Administration Agreement, as soon as such statements and reports are
furnished to the Indenture Trustee or the Owner Trustee.

 

(j)            So long as any of the Offered Securities is outstanding,
Harley-Davidson will furnish to you (i) as soon as practicable after the end of
the fiscal year all documents required to be distributed to holders of Offered
Securities or filed with the Commission pursuant to the Exchange Act or any
order of the Commission thereunder and (ii) from time to time, any other
information concerning Harley-Davidson or the Trust Depositor filed with any
government or regulatory authority that is otherwise publicly available, as you
may reasonably request.

 

(k)           To the extent, if any, that the rating provided with respect to
the Offered Securities by Moody’s Investors Service, Inc. (“Moody’s”) or
Standard & Poor’s Ratings Services, a division of the McGraw-Hill Companies,
(“S&P” and together

 

11

--------------------------------------------------------------------------------


 

with Moody’s, the “Rating Agencies”) is conditional upon the furnishing of
documents or the taking of any actions by the Trust Depositor, the Trust
Depositor shall furnish such documents and take such actions.

 

(l)            Until 30 days following the Closing Date, neither the Trust
Depositor nor any trust or other entity originated, directly or indirectly, by
the Trust Depositor or Harley-Davidson will, without the prior written consent
of the Underwriters, offer, sell or contract to sell, or otherwise dispose of,
directly or indirectly, or announce the offering of, any asset-backed securities
collateralized by motorcycle contracts originated in the United States (other
than the Offered Securities).

 

(m)          The Trust Depositor will enter into the Trust Agreement,
Harley-Davidson will enter into the Administration Agreement, the Trust
Depositor, Harley-Davidson, the Indenture Trustee and the Trust will enter into
the Sale and Servicing Agreement and Harley-Davidson and the Trust Depositor
will enter into the Transfer and Sale Agreement on or prior to the Closing Date.

 

(n)           In accordance with Section 11, Harley-Davidson will cause any
Trust Free Writing Prospectus (as defined in Section 11 hereof) with respect to
the Offered Securities to be filed with the Commission to the extent required by
Rule 433 under the Act.

 

(o)           The Trust Depositor and Harley-Davidson will cause Winston &
Strawn LLP to deliver to the Underwriters or on before each Subsequent Transfer
Date, one or more opinions, addressed to the Underwriters, with respect to the
transfer of Subsequent Contracts substantially in the form of the opinions
delivered by Winston & Strawn LLP on the Closing Date with respect to the
transfer of the Initial Contracts.

 

(p)           The Trust Depositor will deliver to the Underwriters on or before
each Subsequent Transfer Date each Officer’s Certificate required to be
furnished to the Indenture Trustee pursuant to Section 2.04(b) of the Sale and
Servicing Agreement.

 

7.             Payment of Expenses, Etc. If the transactions contemplated by
this Agreement are consummated or this Agreement is terminated pursuant to
Section 13, the Trust Depositor will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the printing
and filing of the Registration Statement as originally filed and of each
amendment thereto, (ii) the printing of the Preliminary Prospectus, the
Prospectus and each amendment thereto, (iii) the fees of the Trustee and its
counsel, (iv) the preparation, issuance and delivery of the Offered Securities
to the Underwriters, (v) the fees and disbursements of the Trust Depositor’s
accountants, (vi) the qualification of the Offered Securities under securities
laws in accordance with the provisions of Section 6(g), including filing fees in
connection therewith, (vii) the printing and delivery to the Underwriters of
copies of the Registration Statement as originally filed and of each amendment
thereto, (viii) the printing and delivery to the Underwriters of copies of the
Preliminary Prospectus, the Prospectus and of each amendment thereto, (ix) the
printing and delivery to the Underwriters of copies of any blue sky or legal

 

12

--------------------------------------------------------------------------------


 

investment survey prepared in connection with the Offered Securities, (x) any
fees charged by Rating Agencies for the rating of the Offered Securities and
(xi) the costs and expenses (including any damages or other amounts payable in
connection with legal and contractual liability) associated with reforming any
Contracts for Sale of the Offered Securities made by the Underwriters caused by
a Defective Prospectus or a breach of any representation in Section 1(b) or
Section 1(c).

 

8.             Conditions to the Obligation of the Underwriters. The obligation
of the Underwriters to purchase the Offered Securities shall be subject to the
accuracy of the representations and warranties on the part of the Trust
Depositor and Harley-Davidson contained herein at the date and time that this
Agreement is executed and delivered by the parties hereto (the “Execution Time”)
and the Closing Date, to the accuracy of the statements of the Trust Depositor
and Harley-Davidson made in any certificates pursuant to the provisions hereof,
to the performance by the Trust Depositor and Harley-Davidson of their
respective obligations hereunder and to the following additional conditions:

 

(a)           If the Registration Statement has not become effective prior to
the Execution Time, unless the Underwriters agree in writing to a later time,
the Registration Statement shall have become effective not later than (i) 6:00
P.M. New York City time on the date of determination of the public offering
price, if such determination occurs at or prior to 3:00 P.M. New York City time
on such date or (ii) 12:00 noon New York City time on the business day following
the day on which the public offering price was determined, if such determination
occurs after 3:00 P.M. New York City time on such date.

 

(b)           Each of the Preliminary Prospectus, the Prospectus and any
supplements thereto shall have been filed with the Commission in the manner and
within the applicable time period required under Rule 424(b) under the Act
(without reference to Rule 424(b)(8)) in accordance with the Rules and
Regulations and Section 6(a) hereof, and prior to the Closing Date, no stop
order suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall have been instituted or, to the
knowledge of the Trust Depositor or you, shall be contemplated by the Commission
or by any authority administering any state securities or blue sky law; and any
requests for additional information from the Commission with respect to the
Registration Statement shall have been complied with.

 

(c)           The Trust Depositor shall have furnished to the Underwriters the
opinions of Winston & Strawn LLP, counsel for the Trust Depositor, and with
respect to Nevada opinions, Hale Lane Peek Dennison and Howard, special Nevada
counsel, each dated the Closing Date and satisfactory in form and substance to
the Underwriters, to the effect that:

 

(i) the Trust Depositor has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Nevada, with full
corporate power and authority to own its properties and conduct its business as
described in the Preliminary Prospectus and the Prospectus, and is duly
qualified

 

13

--------------------------------------------------------------------------------


 

to do business as a foreign corporation and is in good standing under the laws
of the State of Illinois;

 

(ii) each of the Transfer and Sale Agreement, the Sale and Servicing Agreement
and the Trust Agreement have been duly authorized, executed and delivered by the
Trust Depositor, and constitutes a legal, valid and binding obligation of the
Trust Depositor enforceable against the Trust Depositor in accordance with its
terms (subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect);

 

(iii) this Agreement has been duly authorized, executed and delivered by the
Trust Depositor;

 

(iv) the direction by the Trust Depositor to the Indenture Trustee to
authenticate the Notes has been duly authorized by the Trust Depositor and, when
the Notes have been duly executed and delivered by the Owner Trustee and when
authenticated by the Indenture Trustee in accordance with the Indenture and
delivered and paid for pursuant to this Agreement, the Notes will constitute
legal, valid and binding obligations of the Trust (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditor’s rights generally from time to time in effect)
and will be entitled to the benefits of the Indenture;

 

(v) no consent, approval, authorization or order of, or filing with, any court
or governmental agency or body is required for the consummation of the
transactions contemplated herein or in the Transfer and Sale Agreement, the Sale
and Servicing Agreement, and the Indenture (collectively, the “Basic
Documents”), except such as may be required under the blue sky or securities
laws of any jurisdiction in connection with the purchase and sale of the Offered
Securities by the Underwriters, the filing of the UCC-1 financing statements
relating to the conveyance of the Contracts by Harley-Davidson to the Trust
Depositor and of the Contracts and the other Trust Property by the Trust
Depositor to the Trust and by the Trust to the Indenture Trustee on behalf of
the Noteholders, and such other approvals (which shall be specified in such
opinion) as have been obtained and filings as have been made or are in the
process of being made;

 

(vi) none of the sale of the Contracts by Harley-Davidson to the Trust Depositor
pursuant to the Transfer and Sale Agreement, the sale of the Trust Property to
the Trust pursuant to the Sale and Servicing Agreement, the pledge of the Trust
Property to the Indenture Trustee, the issue and sale of the Notes, the
execution and delivery of this Agreement, the Sale and Servicing Agreement, the
Transfer and Sale Agreement, the Trust Agreement or the Indenture, the
consummation of any other of the transactions herein or therein contemplated or
the fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of, or constitute a default under, any law binding on the
Trust

 

14

--------------------------------------------------------------------------------


 

Depositor or the charter or bylaws of the Trust Depositor or the terms of any
indenture or other agreement or instrument known to such counsel and to which
the Trust Depositor is a party or by which it is bound, or any judgment, order
or decree known to such counsel to be applicable to the Trust Depositor of any
court, regulatory body, administrative agency, governmental body or arbitrator
having jurisdiction over the Trust Depositor;

 

(vii) there are no actions, proceedings or investigations pending or, to the
best of such counsel’s knowledge after due inquiry, threatened before any court,
administrative agency or other tribunal (A) asserting the invalidity of any of
the Basic Documents, (B) seeking to prevent the consummation of any of the
transactions contemplated by any of the Basic Documents or the execution and
delivery thereof or (C) that might materially and adversely affect the
performance by the Trust Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any Basic Document;

 

(viii) to the best knowledge of such counsel and except as set forth in the
Preliminary Prospectus and the Prospectus, no default exists and no event has
occurred which, with notice, lapse of time or both, would constitute a default
in the due performance and observance of any term, covenant or condition of any
agreement to which the Trust Depositor is a party or by which it is bound, which
default is or would have a material adverse effect on the financial condition,
earnings, prospects, business or properties of the Trust Depositor, taken as a
whole;

 

(ix)           the provisions of the Transfer and Sale Agreement are effective
to transfer to the Trust Depositor all right, title and interest of
Harley-Davidson in and to the Contracts, and to the knowledge of such counsel,
the other Trust Property will be owned by the Trust Depositor free and clear of
any Lien except for the Lien of the Sale and Servicing Agreement and the
Indenture;

 

(x)            the provisions of the Sale and Servicing Agreement are effective
to transfer to the Trust all right, title and interest of the Trust Depositor in
and to the Collateral and the Contracts and to the knowledge of such counsel,
the other Collateral, will be owned by the Trust free and clear of any Lien
except for the Lien of the Indenture;

 

(xi)           the provisions of the Indenture are effective to create, in favor
of the Indenture Trustee for the benefit of the Noteholders as security for the
Trust’s obligations under the Notes, a valid security interest in the Contracts
and that portion of the other Collateral which is subject to Article 9 of the
Illinois Uniform Commercial Code (the “UCC Collateral”) and the proceeds
thereof;

 

(xii)          the form UCC-1 financing statements naming (A) Harley-Davidson as
seller and the Trust Depositor as purchaser, (B) the Trust Depositor as seller
and the Trust as purchaser and (C) the Trust, as debtor, and the Indenture
Trustee, as secured party are in appropriate form for filing with the Secretary
of

 

15

--------------------------------------------------------------------------------


 

State of the State of Nevada; the interest of the Indenture Trustee in the
Contracts and the proceeds thereof and, to the extent that the filing of a
financing statement is effective to perfect an interest in the other Trust
Property under Article 9 of the Nevada Uniform Commercial Code, the other Trust
Property will be perfected upon the filing of such financing statements in such
filing offices; and no other interest of any other purchaser from or creditor of
Harley-Davidson, the Trust Depositor or the Trust is equal or prior to the
interest of the Trustee in the Contracts and such other Trust Property;

 

(xiii) the Contracts are “tangible chattel paper” under Article 9 of the
Illinois Uniform Commercial Code and the Nevada Uniform Commercial Code;

 

(xiv) the Basic Documents conform in all material respects with the descriptions
thereof contained in the Preliminary Prospectus and the Prospectus;

 

(xv) the statements in the Preliminary Base Prospectus and the Base Prospectus
under the headings “Risk Factors” and “Legal Aspects of the Contracts”, to the
extent they constitute matters of law or legal conclusions with respect thereto,
have been reviewed by such counsel and are correct in all material respects;

 

(xvi) the statements contained in the Preliminary Base Prospectus and the Base
Prospectus under the headings “Description of the Notes and Indenture” and
“Information Regarding the Notes” and in the Preliminary Prospectus Supplement
and the Prospectus Supplement under the headings “Description of the Notes” and
“Certain Information Regarding the Notes”, insofar as such statements constitute
a summary of the Offered Securities and the Basic Documents, constitute a fair
summary of such documents;

 

(xvii) the Indenture has been duly qualified under the Trust Indenture Act of
1939, as amended;

 

(xviii) the Indenture, the Sale and Servicing Agreement and the Administration
Agreement have been duly authorized and, when duly executed and delivered by the
Owner Trustee, will constitute the legal, valid and binding obligations of the
Trust, enforceable against the Trust in accordance with their terms, except (A)
the enforceability thereof may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

 

(xix) the Trust Depositor is not, nor will the Trust Depositor become as a
result of the offer and sale of the Offered Securities as contemplated in the
Preliminary Prospectus, the Prospectus and the Basic Documents, an “investment
company” as defined in the Investment Company Act or a company “controlled

 

16

--------------------------------------------------------------------------------


 

by” an “investment company” within the meaning of the Investment Company Act;

 

(xx) to the best knowledge of such counsel, the Trust Depositor has obtained all
material licenses, permits and other governmental authorizations that are
necessary to the conduct of its business; such licenses, permits and other
governmental authorizations are in full force and effect, and the Trust
Depositor is in all material respects complying therewith; and the Trust
Depositor is otherwise in compliance with all laws, rules, regulations and
statutes of any jurisdiction to which it is subject, except where non-compliance
would not have a material adverse effect on the Trust Depositor;

 

(xxi) all actions required to be taken, and all filings required to be made, by
the Trust Depositor or Harley-Davidson under the Act and the Exchange Act prior
to the sale of the Offered Securities have been duly taken or made;

 

(xxii) to the best of such counsel’s knowledge and information, there are no
legal or governmental proceedings pending or threatened that are required to be
disclosed in the Registration Statement, other than those disclosed therein;

 

(xxiii) to the best of such counsel’s knowledge and information, there are no
contracts, indentures, mortgages, loan agreements, notes, leases or other
instruments required to be described or referred to in the Registration
Statement or to be filed as exhibits thereto other than those described or
referred to therein or filed or incorporated by reference as exhibits thereto,
the descriptions thereof or references thereto are correct, and no default
exists in the due performance or observance of any material obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other instrument so described, referred to, filed
or incorporated by reference;

 

(xxiv) the Registration Statement has become effective under the Act, any
required filings of the Preliminary Prospectus and the Prospectus, and any
supplements thereto, pursuant to Rule 424(b) under the Act have been made in the
manner and within the time period required by Rule 424(b) (without reference to
Rule 424(b)(8)), and, to the best knowledge of such counsel, no stop order
suspending the effectiveness of the Registration Statement has been issued, and
no proceedings for that purpose have been instituted or are pending or
contemplated under the Act, and the Registration Statement, Preliminary
Prospectus and the Prospectus, and each amendment or supplement thereto, as of
their respective effective or issue dates, complied as to form in all material
respects with the requirements of the Act, the Exchange Act, the Trust Indenture
Act and the Rules and Regulations;

 

(xxv) such counsel has examined the Registration Statement, the Time of Sale
Information and the Prospectus and nothing has come to such counsel’s attention
that would lead such counsel to believe that (a) the Registration Statement, at
the time it initially became effective, at the time Post-Effective

 

17

--------------------------------------------------------------------------------


 

Amendment No. 2 thereto became effective and at each deemed effective date with
respect to the Underwriters pursuant to Rule 430B(f)(2) under the Act, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, (b)
the Preliminary Prospectus, at the Time of Sale, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (c) the Prospectus,
at the date thereof and at the Closing Date, included or includes any untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (in each of clauses
(a), (b) and (c), except for the financial statements and related schedules or
other financial or statistical data included or incorporated by reference
therein and that part of the Registration Statement which shall constitute the
Statement of Eligibility and Qualification (Form T-1) of the Indenture Trustee
under the Trust Indenture Act, as to which such counsel will not be called upon
to express a belief); and

 

(xxvi) the Class A-1 Notes are “eligible securities” within the meaning of Rule
2a-7 of the Investment Company Act.

 

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of Illinois, the
State of New York, the State of Delaware or the United States, to the extent
such counsel deems proper and specifies in such opinion, upon the opinion of
other counsel of good standing whom such counsel believes to be reliable and who
are satisfactory to the Underwriters and (B) as to matters of fact, to the
extent such counsel deems proper, on certificates of responsible officers of the
Trust Depositor and public officials.

 

All references in this Section 8(c) to the Prospectus shall be deemed to include
any amendment or supplement thereto at the Closing Date.

 

(d)           The Underwriters shall have received the opinion of Linda J. Dunn,
General Counsel for Harley-Davidson, dated the Closing Date and satisfactory in
form and substance to the Underwriters, to the effect that:

 

(i) Harley-Davidson has obtained all material licenses, permits and other
governmental authorizations that are necessary to the conduct of its business;
such licenses, permits and other governmental authorizations are in full force
and effect, and Harley-Davidson is in all material respects complying therewith
and Harley-Davidson is otherwise in compliance with all laws, rules, regulations
and statutes of any jurisdiction to which it is subject, except where
non-compliance would not have a material adverse effect on Harley-Davidson; and

 

(ii) none of the execution and delivery of this Agreement or the Transfer and
Sale Agreement, the consummation of any of the transactions therein

 

18

--------------------------------------------------------------------------------


 

contemplated or the fulfillment of the terms thereof will conflict with, result
in a breach or violation of, or constitute a default under, any law or the
charter or bylaws of Harley-Davidson or the terms of any indenture or other
agreement or instrument known to such counsel and to which Harley-Davidson or
the Trust Depositor is a party or by which it is bound or any judgment, order or
decree known to such counsel to be applicable to Harley-Davidson or the Trust
Depositor of any court, regulatory body, administrative agency, governmental
body, or arbitrator having jurisdiction over Harley-Davidson or the Trust
Depositor.

 

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of Illinois or the
United States, to the extent such counsel deems proper and specifies in such
opinion, upon the opinion of other counsel of good standing whom such counsel
believes to be reliable and who are satisfactory to the Underwriters and (B) as
to matters of fact, to the extent such counsel deems proper, on certificates of
responsible officers of Harley-Davidson and public officials.

 

(e)           The Underwriters shall have received the opinion of Winston &
Strawn LLP, counsel for Harley-Davidson, dated the Closing Date and satisfactory
in form and substance to the Underwriters, to the effect that:

 

(i) Harley-Davidson has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Nevada, with full
corporate power and authority to own its properties and conduct its business as
described in the Preliminary Prospectus and the Prospectus;

 

(ii) this Agreement has been duly authorized, executed and delivered by
Harley-Davidson;

 

(iii) the Sale and Servicing Agreement has been duly authorized, executed and
delivered by Harley-Davidson and constitutes a legal, valid and binding
obligation of Harley-Davidson, enforceable against Harley-Davidson in accordance
with its terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium, or other laws affecting
creditors’ rights generally from time to time in effect);

 

(iv) the Transfer and Sale Agreement has been duly authorized, executed and
delivered by Harley-Davidson and constitutes a legal, valid and binding
obligation of Harley-Davidson, enforceable against Harley-Davidson in accordance
with its terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium, or other laws affecting
creditors’ rights generally from time to time in effect);

 

(v) no consent, approval, authorization or order of, or filing with, any court
or governmental agency or body is required for the consummation of the
transactions contemplated herein or in any Basic Document, except such as may be
required under the blue sky or securities laws of any jurisdiction in connection
with the purchase and sale of the Offered Securities by the Underwriters, the

 

19

--------------------------------------------------------------------------------


 

filing of the UCC-1 financing statements relating to the conveyance of the
Contracts by Harley-Davidson to the Trust Depositor pursuant to the Transfer and
Sale Agreement and of the Contracts and other Trust Property to the Trust and of
the Contracts and other Trust Property to the Indenture Trustee for the benefit
of the Noteholders pursuant to the Sale and Servicing Agreement, the Trust
Agreement and the Indenture, and such other approvals (which shall be specified
in such opinion) as have been obtained and filings as have been made or are in
the process of being made; and

 

(vi) none of the execution and delivery of this Agreement, the Sale and
Servicing Agreement, the Transfer and Sale Agreement, the consummation of any of
the transactions therein contemplated or the fulfillment of the terms thereof
will conflict with, result in a breach or violation of, or constitute a default
under, the charter or bylaws of Harley-Davidson.

 

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of New York, the
State of Delaware, the State of Illinois or the United States, to the extent
such counsel deems proper and specifies in such opinion, upon the opinion of
other counsel of good standing whom such counsel believes to be reliable and who
are satisfactory to the Underwriters and (B) as to matters of fact, to the
extent such counsel deems proper, on certificates of responsible officers of
Harley-Davidson and public officials.

 

All references in this Section 8(e) to the Prospectus shall be deemed to include
any amendment or supplement thereto at the Closing Date.

 

(f)            The Underwriters shall have received an opinion addressed to them
from Winston & Strawn LLP, in its capacity as federal tax counsel for the Trust
Depositor, to the effect that the statements in the Preliminary Prospectus and
the Prospectus under the headings “Prospectus Supplement Summary — Tax Status”
and “Material Federal Income Tax Consequences” accurately describe the material
federal income tax consequences to holders of the Offered Securities. Winston &
Strawn LLP, in its capacity as special ERISA counsel to the Trust Depositor,
shall have delivered an opinion to the effect that the statements in the
Preliminary Prospectus and the Prospectus under the headings “Prospectus
Supplement Summary — ERISA Considerations” and “ERISA Considerations”, to the
extent that they constitute statements of matters of law or legal conclusions
with respect thereto, have been prepared or reviewed by such counsel and
accurately describe the material consequences to holders of the Offered
Securities under ERISA.

 

(g)           The Underwriters shall have received from Sidley Austin LLP such
opinion or opinions, dated the Closing Date, with respect to the issuance and
sale of the Offered Securities, the Preliminary Prospectus, the Prospectus (as
amended or supplemented at the Closing Date) and other related matters as the
Underwriters may reasonably require, and the Trust Depositor shall have
furnished to such

 

20

--------------------------------------------------------------------------------


 

counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

 

(h)           The Underwriters shall have received an opinion addressed to the
Underwriters, the Trust Depositor and the Servicer of Morris, James, Hitchens &
Williams, counsel to Wilmington Trust Company (the “Trust Company”) and special
Delaware counsel for the Trust, dated the Closing Date and satisfactory in form
and substance to the Underwriters, to the effect that:

 

(i) the Trust has been duly organized and is validly existing in good standing
as a “statutory trust” within the meaning of the Delaware Statutory Trust Act,
12 Del. C. c.38;

 

(ii) the Trust Company is a Delaware banking corporation, duly organized and
validly existing in good standing under the laws of the State of Delaware and
has all necessary power and authority to enter into, to deliver and perform its
obligations under the Trust Agreement and to act as the Owner Trustee and to
enter into, deliver and perform its obligations as Owner Trustee under each of
the other Transaction Documents to which the Trust or the Owner Trustee, as the
case may be, is a party;

 

(iii) the execution, delivery and performance by the Trust of each of the
Transaction Documents to which it is a party (i) has been duly authorized by the
Trust Agreement, and (ii) does not require the consent or approval of, or the
giving of notice to, the registration with, or the taking of any other action in
respect of any governmental authority or agency of the United States federal
government or the State of Delaware regulating the banking and trust powers of
the Trust Company, other than the filing with the Secretary of State of a
certificate of trust pursuant to 12 Del. C. § 3810, which filing has been made.
Upon the due execution and delivery of the Trust Agreement by the Trust Company,
the Trust Agreement duly authorizes the Trust Company, acting alone, to execute
and deliver, on behalf of the Trust, each of the Transaction Documents;

 

(iv) the Trust Agreement and each other Transaction Document to which the Trust
is a party have been duly authorized, executed and delivered by the Trust, and
the Trust Agreement and each such other Transaction Document to the extent
entered into by the Trust constitutes a legal, valid and binding obligation of
the Trust, enforceable against the Trust in accordance with the terms thereof.
The Trust Agreement constitutes the legal, valid and binding obligation of the
Trust Company enforceable against the Trust Company in accordance with its
terms;

 

(v) to the knowledge of such counsel, no litigation, investigation or proceeding
of or before any arbitrator, court, tribunal or governmental authority is
pending or threatened by or against the Trust or the Trust Company (a) with
respect to any of the Transaction Documents or any of the transactions
contemplated thereby, or (b) which if determined adversely against the Trust or
the Trust Company, as the case may be, individually or in the aggregate, would

 

21

--------------------------------------------------------------------------------


 

materially and adversely affect the Trust Estate or the validity of, or the
right, power or authority of the Trust to enter into or perform its obligations
under, the Transaction Documents;

 

(vi) to the knowledge of such counsel, there exist no liens affecting the
interests of the Trust in and to the Trust Estate resulting from acts or
omissions to act of or claims against the Trust, except liens created by the
Transaction Documents;

 

(vii) neither the execution and delivery by the Trust Company or the Trust, as
the case may be, of the Transaction Documents, nor the fulfillment of or
compliance by the Trust Company or the Trust, as the case may be, with the
respective provisions thereof, conflicts with, or results in a breach of the
terms, conditions or provisions of, or constitutes a default under, or results
in a violation of, the charter or by-laws of the Trust Company, any law of the
State of Delaware or any federal law of the United States of America governing
the banking and trust powers of the Trust Company or, to the best knowledge of
such counsel, any agreement, indenture, instrument, order, judgment or decree to
which the Trust Company, the Trust or any of their respective properties is
subject;

 

(viii) to the extent that Article 9 of the Delaware Uniform Commercial Code is
applicable (without regard to conflict of laws principles), and assuming that
the security interest in the Trust’s rights in the Contracts and the proceeds
thereof that may be perfected under the UCC solely by the filing of a financing
statement with the Secretary of State of Delaware (the “Trust Collateral”), has
been duly created and has attached, upon the filing of the Trust Financing
Statement with the Secretary of State of Delaware, the Indenture Trustee will
have a perfected security interest in all right, title and interest of the Trust
in the Trust Collateral;

 

(ix) under 12 Del. C. § 3805(b), no creditor of the Certificateholder (including
creditors of the Trust Depositor, as the Certificateholder) shall have any right
to obtain possession of, or otherwise exercise legal or equitable remedies with
respect to, the property of the Trust; and

 

(x) the Certificate has been duly authorized, executed and authenticated by the
Owner Trustee on behalf of the Trust and, when the Certificate has been issued
and delivered in accordance with the instructions of the Trust Depositor, the
Certificate will be validly issued and entitled to the benefits of the Trust
Agreement.

 

(i)            The Underwriters shall have received an opinion addressed to the
Underwriters and the Trust Depositor of Chapman and Cutler LLP, counsel to The
Bank of New York Trust Company, N.A. (the “Bank”), dated the Closing Date and
satisfactory in form and substance to the Underwriters, to the effect that:

 

22

--------------------------------------------------------------------------------


 

(i) the Bank is duly organized and validly existing as a national banking
association under the laws of the United States of America;

 

(ii) the Bank has the full corporate power to accept the office of Indenture
Trustee under the Indenture and to enter into and perform its obligations under
the Indenture and the Sale and Servicing Agreement;

 

(iii) the execution and delivery of the Indenture, the Sale and Servicing
Agreement and the performance by the Bank of its obligations under the Indenture
and the Sale and Servicing Agreement have been duly authorized by all necessary
corporate action of the Bank and each has been duly executed and delivered by
the Bank;

 

(iv) the Indenture and the Sale and Servicing Agreement constitute valid and
binding obligations of the Bank enforceable against the Bank in accordance with
their terms under the laws of the State of Illinois and the federal law of the
United States;

 

(v) the execution and delivery by the Bank of the Indenture and the Sale and
Servicing Agreement do not require any consent, approval or authorization of, or
any registration or filing with, any Illinois or United States federal
governmental authority;

 

(vi) each of the Notes has been duly authenticated by the Bank, as Indenture
Trustee;

 

(vii) neither the consummation by the Bank of the transactions contemplated in
the Indenture or the Sale and Servicing Agreement nor the fulfillment of the
terms thereof by the Bank will conflict with, result in a breach or violation
of, or constitute a default under, any law or the charter, bylaws or other
organizational documents of the Bank, or the terms of any indenture or other
agreement or instrument and to which the Bank or any of its subsidiaries is a
party or by which it is bound, or any judgment, order or decree to be applicable
to the Bank or any of its subsidiaries of any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
the Bank or any of its subsidiaries;

 

(viii) there is no action, suit or proceeding pending or threatened against the
Bank (as Indenture Trustee under the Indenture or in its individual capacity)
before or by any governmental authority that, if adversely decided, would
materially and adversely affect the ability of the Bank to perform its
obligations under the Indenture or the Sale and Servicing Agreement; and

 

(ix) the execution and delivery by the Bank of, and the performance by the Bank
of its obligations under, the Indenture and the Sale and Servicing Agreement
will not subject any of the property or assets of the Trust, or any portion
thereof, to any lien created by or arising under the Bank that are unrelated to
the transactions contemplated in such Agreements.

 

23

--------------------------------------------------------------------------------


 

(j)            The Underwriters shall have received such opinions, addressed to
the Underwriters and dated the Closing Date, as are delivered to the Rating
Agencies.

 

(k)           The Underwriters shall have received an opinion from Winston &
Strawn LLP, counsel for the Trust Depositor, dated the Closing Date and
satisfactory in form and substance to the Underwriters regarding 1) the
true-sale of the Contracts by Harley-Davidson to the Trust Depositor and 2) the
first priority perfected security interest by the Trust Depositor to the Trust
and the conveyance by the Trust of the Contracts and other Trust Property to the
Indenture Trustee for the benefit of the Noteholders.

 

(l)            The Underwriters shall have received an opinion from Winston &
Strawn LLP, counsel for the Trust Depositor, dated the Closing Date and
satisfactory in form and substance to the Underwriters regarding substantive
consolidation.

 

(m)          The Underwriters shall have received an opinion from Hale Lane Peek
Dennison and Howard, special Nevada counsel to Eaglemark Savings Bank, dated the
Closing Date and reasonably satisfactory in form and substance to the
Underwriters regarding Eaglemark Savings Bank and related matters.

 

(n)           The Underwriters shall have received a certificate dated the
Closing Date of any of the Chairman of the Board, the President, the Executive
Vice President, any Vice President, the Treasurer, any Assistant Treasurer, the
principal financial officer or the principal accounting officer of the Trust
Depositor in which such officer shall state that, to the best of his or her
knowledge after reasonable investigation:

 

(i) the representations and warranties of the Trust Depositor contained in this
Agreement and the Basic Documents are true and correct;

 

(ii) the Trust Depositor has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied under such agreements at or
prior to the Closing Date;

 

(iii) since the date of the Preliminary Prospectus, no material adverse change,
or any development involving a prospective material adverse change, in or
affecting particularly the business or properties of the Trust Depositor has
occurred; and

 

(iv) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or are
contemplated by the Commission.

 

(o)           The Underwriters shall have received a certificate dated the
Closing Date of any of the Chairman of the Board, the President, the Executive
Vice President, any Vice President, the Treasurer, any Assistant Treasurer, the
principal financial officer or the principal accounting officer of
Harley-Davidson in which such

 

24

--------------------------------------------------------------------------------


 

officer shall state that, to the best of his or her knowledge after reasonable
investigation:

 

(i) the representations and warranties of Harley-Davidson contained in this
Agreement and the Basic Documents are true and correct;

 

(ii) Harley-Davidson has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied under such agreements at or
prior to the Closing Date;

 

(iii) since the date of the most recent financial information included in the
Preliminary Prospectus, no material adverse change, or any development involving
a prospective material adverse change, in or affecting particularly the business
or properties of Harley-Davidson has occurred; and

 

(iv) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceedings for that purpose have been instituted or are
contemplated by the Commission.

 

(p)           The Underwriters shall have received evidence satisfactory to them
that, on or before the Closing Date, UCC-1 financing statements have been or are
being filed in the offices of the Secretary of State of the State of Nevada and
the Secretary of State of the State of Delaware reflecting the sale of the
Contracts by Harley-Davidson to the Trust Depositor and of the Contracts and
other Trust Property by the Trust Depositor to the Trust and the pledge by the
Trust of the contracts and other Trust Property to the Indenture Trustee for the
benefit of the Noteholders.

 

(q)           At or prior to the Time of Sale and at the Closing Date, Ernst &
Young LLP shall have furnished to the Underwriters a letter or letters, dated
respectively as of the date of the Time of Sale and as of the Closing Date,
substantially in the forms of the drafts to which the Underwriters have
previously agreed and otherwise in form and substance satisfactory to the
Underwriters concerning the Time of Sale Information and the Prospectus.

 

(r)            Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Preliminary Prospectus, there shall not have
been any change or any development involving a prospective change in or
affecting the business or properties of Harley-Davidson or the Trust Depositor
the effect of which is, in the judgment of the Underwriters, so material and
adverse as to make it impractical or inadvisable to market the Offered
Securities as contemplated by the Preliminary Prospectus.

 

(s)           The Class A-1 Notes shall have been rated “P-1” by Moody’s and
“A-1+” by S&P. The Class A-2, Class A-3 and Class A-4 Notes shall have been
rated “Aaa” by Moody’s and “AAA” by S&P.

 

25

--------------------------------------------------------------------------------


 

(t)            The Class B Notes shall have been rated at least “A” by S&P and
“A3” by Moody’s.

 

(u)           On or prior to the Closing Date, the Offered Securities shall have
been accepted for settlement through the facilities of DTC.

 

(v)           On the Closing Date, the Certificate shall have been issued and
delivered to the Trust Depositor.

 

(w)          Prior to the Closing Date, the Trust Depositor shall have furnished
to the Underwriters such further information, certificates and documents as the
Underwriters may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Underwriters, this Agreement and all obligations of the
Underwriters hereunder may be canceled at, or at any time prior to, the Closing
Date by the Underwriters. Notice of such cancellation shall be given to the
Trust Depositor in writing or by telephone or telegraph confirmed in writing.

 

9.             Reimbursement of Expenses. If the sale of the Offered Securities
provided for herein is not consummated because any condition to the obligation
of the Underwriters set forth in Section 8 hereof is not satisfied, because of
any refusal, inability or failure on the part of Harley-Davidson or the Trust
Depositor to perform any agreement herein or to comply with any provision hereof
other than by reason of a default by the Underwriters in payment for the Offered
Securities on the Closing Date, Harley-Davidson and the Trust Depositor will
reimburse the Underwriters upon demand for all out-of-pocket expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Offered
Securities.

 

10.           Indemnification and Contribution. (a) The Trust Depositor and
Harley-Davidson, jointly and severally, agree to indemnify and hold harmless
each Underwriter, the directors, officers, employees and agents of each
Underwriter and each person who controls each Underwriter within the meaning of
either the Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Act, the Exchange Act or other federal or state statutory law
or regulation, at common law or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Preliminary Prospectus, the
Prospectus, any Trust Free Writing Prospectus, the Time of Sale Information, the
Issuer Information or any information provided by the Trust Depositor or
Harley-Davidson to any Underwriter or any holder or prospective purchaser of
Offered Securities or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably

 

26

--------------------------------------------------------------------------------


 

incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Trust Depositor
and Harley-Davidson will not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made (x) in the Preliminary Prospectus, the Prospectus, any Trust Free Writing
Prospectus or the Time of Sale Information, or in any amendment thereof or
supplement thereto, in reliance upon and in conformity with the Underwriter
Information or (y) in any Derived Information (as defined in Section 11 below)
unless such untrue statement or alleged untrue statement or omission or alleged
omission made in any Derived Information results from an error or omission in
the Preliminary Prospectus, the Prospectus or any Issuer Information.

 

(b)           Each Underwriter, severally and not jointly, agrees to indemnify
and hold harmless the Trust Depositor and Harley-Davidson, their directors,
their officers and each person who controls the Trust Depositor or
Harley-Davidson within the meaning of either the Act or the Exchange Act, to the
same extent as the foregoing indemnity from the Trust Depositor and
Harley-Davidson to each Underwriter, but only with reference to untrue
statements or omissions or alleged untrue statements or omissions made in (x)
the Registration Statement, the Preliminary Prospectus or the Prospectus or in
any amendment thereof or supplement thereto in reliance upon and in conformity
with the Underwriter Information or (y) any Derived Information; provided,
however, that the indemnity with respect to clause (y) above shall not apply to
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Derived Information that results from an error or omission in (i)
the Preliminary Prospectus, (ii) the Prospectus or (iii) any Issuer Information.
This indemnity agreement will be in addition to any liability that an
Underwriter may otherwise have.

 

(c)           Upon receipt by an indemnified party under this Section 10 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 10, promptly notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party (i)
will not relieve it from liability under paragraph (a) or (b) above unless and
to the extent it did not otherwise learn of such action and such failure results
in the forfeiture by the indemnifying party of substantial rights and defenses
and (ii) will not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in paragraph (a) or (b) above. The indemnifying party shall be entitled
to appoint counsel of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified parties and the indemnifying party and the
indemnified parties shall have reasonably concluded that there may be legal
defenses available to them and/or other indemnified parties that are different
from or additional to those

 

27

--------------------------------------------------------------------------------


 

available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) does not include a statement as to, or admission of, fault,
culpability or a failure to act by or on behalf of any such indemnified party,
and (y) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such proceeding.

 

(d)           In the event that the indemnity provided in paragraph (a) or (b)
of this Section 10 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Trust Depositor, Harley-Davidson and each
Underwriter agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which the Trust
Depositor, Harley-Davidson and the several Underwriters may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Trust Depositor and Harley-Davidson on the one hand and by the several
Underwriters on the other from the offering of the Offered Securities; provided,
however, that in no case shall any Underwriter be responsible for any amount in
excess of the purchase discount or commission applicable to the Offered
Securities purchased by such Underwriter hereunder. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the Trust
Depositor, Harley-Davidson and each Underwriter shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Trust Depositor and Harley-Davidson on the one hand
and of the several Underwriters on the other in connection with the statements
or omissions that resulted in such Losses as well as any other relevant
equitable considerations. Benefits received by the Trust Depositor and
Harley-Davidson shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses), and benefits received by any Underwriter
shall be deemed to be equal to the total purchase discounts and commissions
received by such Underwriter from the Trust Depositor in connection with the
purchase of the Offered Securities hereunder. Relative fault shall be determined
by reference to whether any alleged untrue statement or omission relates to
information provided by the Trust Depositor and Harley-Davidson on the one hand
or the several Underwriters on the other. The Trust Depositor, Harley-Davidson
and the several Underwriters agree that it would not be just and equitable if
contribution were determined by pro rata allocation or any other method of
allocation that does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 10, each person who
controls any Underwriter within the meaning of either the Act or the Exchange
Act and each director, officer, employee and agent of such Underwriter shall
have the same rights to contribution as such Underwriter, and each person who
controls the Trust Depositor or Harley-Davidson within the meaning of either the
Act or the Exchange Act and each officer and director of the Trust Depositor or
Harley-Davidson shall have the same rights to contribution as the Trust

 

28

--------------------------------------------------------------------------------


 

Depositor or Harley-Davidson, subject in each case to the applicable terms and
conditions of this paragraph (d).

 

11.           Free Writing Prospectuses.

 

(a)           The following terms have the specified meanings for purposes of
this Agreement:

 

“Free Writing Prospectus” means and includes any information relating to the
Offered Securities disseminated by the Trust Depositor or any Underwriter that
constitutes a “free writing prospectus” within the meaning of Rule 405 under the
Act.

 

“Issuer Information” means (1) the information contained in any Underwriter Free
Writing Prospectus which information is also included in the Preliminary
Prospectus (other than Underwriter Information), (2) information in the
Preliminary Prospectus provided by the Trust Depositor or Harley-Davidson that
is used to calculate or create any Derived Information and (3) any computer tape
or other information in respect of the Offered Securities, the Contracts or
other Trust Property furnished by the Trust Depositor or Harley-Davidson to any
Underwriter.

 

“Derived Information” means such written information regarding the Offered
Securities as is disseminated by any Underwriter to a potential investor, which
information is neither (A) Issuer Information nor (B) contained in the
Registration Statement, the Preliminary Prospectus, the Prospectus Supplement,
the Prospectus or any amendment or supplement to any of them, taking into
account information incorporated therein by reference (other than information
incorporated by reference from any information regarding the Offered Securities
that is disseminated by any Underwriter to a potential investor).

 

(b)           Neither the Trust Depositor nor any Underwriter shall disseminate
or file with the Commission any information relating to the Offered Securities
in reliance on Rule 167 or 426 under the Act, nor shall the Trust Depositor or
any Underwriter disseminate any Underwriter Free Writing Prospectus (as defined
below) “in a manner reasonably designed to lead to its broad unrestricted
dissemination” within the meaning of Rule 433(d) under the Act.

 

(c)           The Trust Depositor shall not disseminate to any potential
investor any information relating to the Offered Securities that constitutes a
“written communication” within the meaning of Rule 405 under the Act, other than
the Time of Sale Information and the Prospectus, unless the Trust Depositor has
obtained the prior consent of Citigroup Global Markets Inc.

 

(d)           Each Underwriter represents, warrants, covenants and agrees with
the Trust Depositor that, other than the Preliminary Prospectus and the
Prospectus, it has not made, used, prepared, authorized, approved or referred to
and will not prepare, make, use, authorize, approve or refer to any “written
communication” (as defined in Rule 405 under the Act) that constitutes an offer
to sell or solicitation of an offer to buy the Offered Securities, including but
not limited to any “ABS informational and computational materials” as defined in
Item 1101(a) of Regulation AB under the Act; provided, however, that (i) each
Underwriter may prepare and convey one or more “written communications” (as
defined in Rule 405 under the Act) containing

 

29

--------------------------------------------------------------------------------


 

no more than the following: (1) information included in the previously filed
Preliminary Prospectus, (2) information relating to the class, size, rating,
price, CUSIP numbers, coupon, yield, spread, benchmark, pricing prepayment speed
and clean up call information, status and/or legal maturity date of the Offered
Securities, any credit enhancement expected to be provided with respect to the
Offered Securities or the Contracts, any derivatives expected to be entered into
in connection with the Offered Securities or the Contracts, the weighted average
life, expected final payment date, trade date, settlement date and payment
window of one or more classes of Offered Securities, the names of any
underwriters for one or more classes of Offered Securities and the names of any
credit enhancement or derivative providers, (3) the eligibility of the Offered
Securities to be purchased by ERISA plans and (4) syndicate structure and a
column or other entry showing the status of the subscriptions for the Offered
Securities (both for the issuance as a whole and for each Underwriter’s
retention) and/or expected pricing parameters of the Offered Securities (each
such written communication, an “Underwriter Free Writing Prospectus”); (ii) each
Underwriter shall provide the Trust Depositor with a true and accurate copy of
each Free Writing Prospectus conveyed by it of the type referred to in Rule
433(d)(5)(ii) under the Act no later than the close of business on the date of
first use and in any event not less than one business day prior to the required
date of filing with the Commission; and (iii) each Underwriter is permitted to
provide information customarily included in confirmations of sales of securities
and notices of allocations and information delivered in compliance with Rule 134
of the Act.

 

(e)           Harley-Davidson agrees to file with the Commission when required
under the Rules and Regulations the following:

 

(i) any Free Writing Prospectus that is included in the Time of Sale Information
(any such Free Writing Prospectus, a “Trust Free Writing Prospectus”);

 

(ii)           subject to the Underwriters’ compliance with Section 11(d), any
Underwriter Free Writing Prospectus at the time required to be filed; and

 

(iii) any Free Writing Prospectus for which the Trust Depositor or any person
acting on its behalf, including, without limitation, Harley-Davidson, provided,
authorized or approved information that is prepared and published or
disseminated by a person unaffiliated with the Trust Depositor or any other
offering participant that is in the business of publishing, radio or television
broadcasting or otherwise disseminating communications.

 

(f)            Notwithstanding the provisions of Section 11(e), Harley-Davidson
will not be required to file any Free Writing Prospectus that does not contain
substantive changes from or additions to a Free Writing Prospectus previously
filed with the Commission.

 

(g)           The Trust Depositor and the Underwriters each agree that any Free
Writing Prospectuses prepared by it will contain the following legend:

 

The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you

 

30

--------------------------------------------------------------------------------


 

should read the prospectus in that registration statement and other documents
the issuer has filed with the SEC for more complete information about the issuer
and this offering. You may get these documents for free by visiting EDGAR on the
SEC website at www.sec.gov. Alternatively, the issuer, any underwriter or any
dealer participating in the offering will arrange to send you the prospectus if
you request it by calling toll-free 1-8[xx-xxx-xxxx].

 

(h)           In the event the Trust Depositor or Harley-Davidson becomes aware
that, as of the Time of Sale, any Time of Sale Information contains or contained
any untrue statement of material fact or omits or omitted to state a material
fact necessary in order to make the statements contained therein (when read in
conjunction with all Time of Sale Information) in light of the circumstances
under which they were made, not misleading (a “Defective Prospectus”),
Harley-Davidson shall promptly notify the Underwriters of such untrue statement
or omission no later than one business day after discovery and Harley-Davidson
shall, if requested by the Underwriters, prepare and deliver to the Underwriters
a Corrected Prospectus.

 

(i)            In disseminating information to prospective investors, each
Underwriter has complied and will continue to comply fully with all applicable
Rules and Regulations, including but not limited to Rules 164 and 433 under the
Act and the requirements thereunder for filing and retention of Free Writing
Prospectuses, including retaining any Free Writing Prospectuses it has used but
which are not required to be filed for the required period.

 

(j)            Prior to entering into any Contract of Sale, each Underwriter
shall convey the Time of Sale Information to the prospective investor. Each
Underwriter shall maintain sufficient records to document its conveyance of the
Time of Sale Information to the potential investor prior to the formation of the
related Contract of Sale and shall maintain such records as required by the
Rules and Regulations.

 

(k)           If a Defective Prospectus has been corrected with a Corrected
Prospectus, each Underwriter shall (A) deliver the Corrected Prospectus to each
investor with whom it entered into a Contract of Sale and that received the
Defective Prospectus from it prior to entering into a new Contract of Sale with
such investor, (B) notify such investor that the prior Contract of Sale with the
investor, if any, has been terminated and of the investor’s rights as a result
of such agreement and (C) provide such investor with an opportunity to agree to
purchase the Offered Securities on the terms described in the Corrected
Prospectus, in each case as consistent with the Underwriter’s good faith
interpretation of the requirements of Commission Release No. 33-8591.

 

12.           Defaults of the Underwriters. If any Underwriter defaults in its
obligation to purchase the Offered Securities hereunder on the Closing Date and
arrangements satisfactory to the nondefaulting Underwriters and the Trust
Depositor for the purchase of such Offered Securities by other persons are not
made within 36 hours after such default, this Agreement will terminate without
liability on the part of the nondefaulting Underwriters, Harley-Davidson or the
Trust Depositor, except as provided in Section 15. Nothing herein will relieve a
defaulting Underwriter from liability for its default. The term “Underwriter”
includes any person substituted for an Underwriter under this Section.

 

31

--------------------------------------------------------------------------------


 

In the event of any such default that does not result in a termination of this
Agreement, any of the nondefaulting Underwriters or the Trust Depositor shall
have the right to postpone the Closing Date for a period not exceeding seven
days in order to effect any required change in the Registration Statement or
Prospectus or in any other documents or arrangements.

 

13.           Termination. This Agreement shall be subject to termination in the
absolute discretion of the Underwriters, by notice given to the Trust Depositor
prior to delivery of and payment for the Offered Securities, if prior to such
time (i) trading in securities generally on the New York Stock Exchange or the
Nasdaq Stock Market’s National Market shall have been suspended or limited or
minimum prices shall have been established on either such exchange, (ii) a
banking moratorium shall have been declared either by federal or New York State
authorities or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war, or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the judgment of the Underwriters, impracticable or inadvisable to
proceed with the offering or delivery of the Offered Securities as contemplated
by the Prospectus.

 

14.           No Bankruptcy Petition. Each Underwriter covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of all securities issued by the Trust Depositor or by a trust for which the
Trust Depositor was the depositor, which securities were rated by any nationally
recognized statistical rating organization, it will not institute against, or
join any other Person in instituting against, the Trust Depositor any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other proceedings under any federal or state bankruptcy or similar law.

 

15.           Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Trust Depositor and Harley-Davidson and their respective officers and of the
several Underwriters set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of any Underwriter, the Trust Depositor or Harley-Davidson or any of the
officers, directors or controlling persons referred to in Section 13 hereof, and
will survive delivery of and payment for the Offered Securities. The provisions
of Sections 9, 10 and 16 hereof shall survive the termination or cancellation of
this Agreement.

 

16.           Relationship Among Parties. Harley-Davidson and the Trust
Depositor acknowledge and agree that the Underwriters are acting solely in the
capacity of an arm’s length contractual counterparty to Harley-Davidson and the
Trust Depositor with respect to the offering of the Offered Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of,
Harley-Davidson, the Trust Depositor or any other person. Additionally, none of
the Underwriters are advising Harley-Davidson, the Trust Depositor or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. Harley-Davidson and the Trust Depositor shall consult with their
own advisors concerning such matters and shall be responsible for making their
own independent investigation and appraisal of the transactions contemplated
hereby, and the Underwriters shall have no responsibility or liability to
Harley-Davidson or the Trust Depositor with respect to any legal, tax,
investment, accounting or regulatory matters. Any review by the Underwriters of
Harley-Davidson, the Trust Depositor, the transactions

 

32

--------------------------------------------------------------------------------


 

contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Underwriters and shall not be on behalf
of Harley-Davidson or the Trust Depositor.

 

17.           Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Underwriters, will be mailed,
delivered or telegraphed and confirmed to them c/o Citigroup Global Markets
Inc., 390 Greenwich Street, 6th Floor, New York, New York 10013, Attention:
North American ABS; or if sent to the Trust Depositor, will be mailed, delivered
or telegraphed and confirmed to it at Harley-Davidson Customer Funding Corp.,
3850 Arrowhead Drive, Carson City, Nevada 89706, Attention: President; or if
sent to Harley-Davidson, will be mailed, delivered, telegraphed and confirmed to
it at Harley-Davidson Credit Corp., 3850 Arrowhead Drive, Carson City, Nevada
89706, Attention: President.

 

18.           Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the officers
and directors and controlling persons referred to in Section 10 hereof, and,
except as expressly set forth herein, no other person will have any right or
obligation hereunder.

 

19.           Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York.

 

20.           Business Day. For purposes of this Agreement, “business day” means
each Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which
national banking associations in the cities of Chicago, Illinois or New York,
New York are authorized or obligated by law, executive order or regulation to
close.

 

21.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all such
counterparts will together constitute one and the same agreement.

 

33

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Trust Depositor, Harley-Davidson and the several Underwriters.

 

 

Very truly yours,

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING

 

CORP.

 

 

 

 

 

By :

/s/ Perry A. Glassgow

 

 

 

Name: Perry A. Glassgow

 

 

Title: Vice President and Treasurer

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

/s/ Perry A. Glassgow

 

 

 

Name: Perry A. Glassgow

 

 

Title: Vice President and Treasurer

 

 

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

 

 

CITIGROUP GLOBAL MARKETS INC.

WACHOVIA CAPITAL MARKETS, LLC

ABN AMRO INCORPORATED

BNP PARIBAS SECURITIES CORP.

J.P. MORGAN SECURITIES INC.

 

By: CITIGROUP GLOBAL MARKETS INC.

 

 

By:

/s/ Christopher D’Onofrio

 

 

Name: Christopher D’Onofrio

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2006-3

 

OFFERED SECURITY

 

PRINCIPAL AMOUNT

 

PRICE

 

 

 

 

 

 

 

Class A-1 Notes

 

 

 

 

 

Citigroup Global Markets Inc.

 

$

20,000,000

 

99.90000

%

Wachovia Capital Markets, LLC

 

$

20,000,000

 

99.90000

%

ABN AMRO Incorporated

 

$

20,000,000

 

99.90000

%

BNP Paribas Securities Corp.

 

$

20,000,000

 

99.90000

%

J.P. Morgan Securities Inc.

 

$

20,000,000

 

99.90000

%

 

 

 

 

 

 

Class A-2 Notes

 

 

 

 

 

Citigroup Global Markets Inc.

 

$

45,600,000

 

99.85984

%

Wachovia Capital Markets, LLC

 

$

45,600,000

 

99.85984

%

ABN AMRO Incorporated

 

$

45,600,000

 

99.85984

%

BNP Paribas Securities Corp.

 

$

45,600,000

 

99.85984

%

J.P. Morgan Securities Inc.

 

$

45,600,000

 

99.85984

%

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

Citigroup Global Markets Inc.

 

$

52,800,000

 

99.81266

%

Wachovia Capital Markets, LLC

 

$

52,800,000

 

99.81266

%

ABN AMRO Incorporated

 

$

52,800,000

 

99.81266

%

BNP Paribas Securities Corp.

 

$

52,800,000

 

99.81266

%

J.P. Morgan Securities Inc.

 

$

52,800,000

 

99.81266

%

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

Citigroup Global Markets Inc.

 

$

32,000,000

 

99.77849

%

Wachovia Capital Markets, LLC

 

$

32,000,000

 

99.77849

%

ABN AMRO Incorporated

 

$

32,000,000

 

99.77849

%

BNP Paribas Securities Corp.

 

$

32,000,000

 

99.77849

%

J.P. Morgan Securities Inc.

 

$

32,000,000

 

99.77849

%

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

Citigroup Global Markets Inc.

 

$

9,600,000

 

99.66628

%

Wachovia Capital Markets, LLC

 

$

9,600,000

 

99.66628

%

ABN AMRO Incorporated

 

$

9,600,000

 

99.66628

%

BNP Paribas Securities Corp.

 

$

9,600,000

 

99.66628

%

J.P. Morgan Securities Inc.

 

$

9,600,000

 

99.66628

%

 

--------------------------------------------------------------------------------